DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, 5-6, 9-19, 21-22, 25-31 and 36-37 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s invention is drawn to a method of operation of a node to monitor for faults in a receiver subsystem of a node, comprising: estimating a noise floor for each receiver chain of a plurality of receiver chains in the receiver subsystem of the node for each of one or more carrier branches; determining average received signal power for each receiver chain of the plurality of receiver chains; determining that there is a fault in the receiver subsystem of the node based on at least one of (a) a subset of the plurality of noise floor estimates and (b) a subset of the plurality of average received signal power measurements; determining whether the fault is automatically correctable; automatically correcting the fault upon determining that the fault is automatically correctable; and raising an alert upon determining that the fault is not automatically correctable.
Applicant’s independent claim 1 recites, inter alia, “determining that there is a fault in the receiver subsystem of the node based on at least one of (a) a subset of the plurality of noise floor estimates and (b) a subset of the plurality of average received signal power measurements; determining whether the fault is automatically correctable; 
Independent claim 16 is interpreted and allowed for the same reason as set forth above. Accordingly, applicant’s claims 1-3, 5-6, 9-19, 21-22, 25-31 and 36-37 are allowed for these reasons and for the reasons recited by applicant in the Applicant’s Arguments/Remarks filed on 01/12/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tarlazzi et al. (US 2017/0064642) teaches self-optimizing network entity for a telecommunication system.
Reed et al. (US 2017/0041813) teaches method for corrective action responsive to communication fault detection in mobile wireless communication system.
Harvey (US 2012/0290888) teaches method of enhancing receiver for improved impairment/fault detection when handling reception of intermittent signals.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Y.C./Examiner, Art Unit 2413        

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413